                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TRAVIS GORDON, et al.,                                         )
                                                               )
                                Plaintiffs,                    )
                                                               )
              v.                                               )                 1:21CV29
                                                               )
EARL L. PHILLIP, et al.,                                       )
                                                               )
                                Defendants,                    )
                                                               )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       This action arises out of an alleged securities transaction, whereby Plaintiffs purchased

stock in entities formed by Defendants to market “Leafy Gram,” a social media and

communication application for cannabis users. (ECF No. 5 ¶ 21.) Before the Court is a

Motion to Dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), filed by

Defendant Andreu Phillip. (ECF No. 6 at 1). Defendant is a licensed attorney, but is

proceeding pro se.

       Rule 83 of the Federal Rules of Civil Procedure provides that “a district court . . . may

adopt and amend rules governing its practice.” Fed. R. Civ. P. 83(a)(1). Such rules “have the

force and effect of law and are binding upon the parties and the court which promulgated

them.” Jackson v. Beard, 828 F.2d 1077, 1048 (4th Cir. 1987) (internal quotation marks omitted).

This Court, the United States District Court for the Middle District of North Carolina, has

promulgated     such    rules      which      are   featured       prominently    on   its   website:

https://www.ncmd.uscourts.gov/local-rules-and-orders. LR 7.3 provides that “[e]ach motion

                                                    1



      Case 1:21-cv-00029-LCB-LPA Document 40 Filed 09/01/21 Page 1 of 4
shall be set out in a separate pleading” and “[a]ll motions . . . shall be accompanied by a brief.”

LR 7.3(a).

         While a motion or pleading filed by a defendant appearing pro se “is to be liberally

construed” and “must be held to less stringent standards than formal pleadings drafted by

lawyers,” Estelle v. Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted); such

Defendant is not free to violate the Federal Rules of Civil Procedure or this Court’s Local

Rules.

         Here, Defendant’s motion suffers from a number of Rules’ violations and other

defects:

               The motion was included in the same document as Defendant’s Answer. See
                LR 7.3(a).

               The three-line motion was submitted without any explanation or an
                accompanying brief. See id.

               The motion was signed electronically, despite the fact that Defendant has not
                been approved by the Court as an e-filer. See Fed. R. Civ. P. 5(d)(3)(B)(i) (“A
                person not represented by an attorney: may file electronically only if allowed by
                court order or by local rule.”); LR 5.3(c)(2) (“Upon the approval of the assigned
                Judge, a party to a case who is not represented by an attorney may register as a
                CM/ECF Filing User in the CM/ECF System. . . .”).

         For these reasons, the motion will be dismissed. Because Defendant is proceeding pro

se, the motion will be dismissed without prejudice and Defendant will be allowed to resubmit

his motion. Defendant is now on notice: a motion unaccompanied by a required brief “may,

in the discretion of the Court, be summarily denied.” LR 7.3(k).

         Plaintiffs have also suggested that Defendant has filed other motions and pleadings on

behalf of his codefendants. (See ECF No. 36 at 10.) They point to the fact that five pro se

defendants in this case have submitted nearly identical pleadings, that four were electronically

                                                2



         Case 1:21-cv-00029-LCB-LPA Document 40 Filed 09/01/21 Page 2 of 4
signed, and that many appear to have been mailed to the Court by Defendant Andreu Phillip’s

law firm.1 (See ECF Nos. 6; 6-1; 9; 25; 25-1; 26; 26-1; 37; 37-1.) Most concerning is Plaintiffs’

suggestion that Defendant falsely backdated one of these prepared pleadings on behalf of

Jarvis Addison, a codefendant in this case. (See ECF No. 33 at 2–3.) An Answer and Motion

to Dismiss was filed with the Court on March 26 on behalf of Jarvis Addison, who had

previously been defaulted. (ECF Nos. 19, 25.) That document was dated and purportedly

served on March 15, one day before Plaintiffs moved for entry of default on March 16. (ECF

Nos. 17; 25 at 5–6.) Plaintiffs claim never to have received the March 15 pleading. (ECF No.

33 ¶ 6.)

       Defendant Andreu Phillip is proceeding pro se and has not appeared before the Court

as counsel for any codefendant. (See ECF No. 6.) He is not permitted to sign pleadings,

motions, and other papers, or to appear before the court on behalf of any codefendant. See

Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other paper must be signed . . . by

a party personally if the party is unrepresented.”); LR 11.1(a) (“Any individual who is

representing himself or herself without an attorney (pro se) must appear personally when

required and may not delegate that duty to any other individual, including husband or wife, or

any other pro se party.”). No party may misrepresent to the Court the date on which a paper

was served. See Fed. R. Civ. P. 11(b)(4) (“By presenting to the court a pleading, written motion,

or other paper—whether by signing, filing, submitting, or later advocating it—an attorney or



1
  Additionally, Andreu Phillip’s pleading lists “Earl L. Phillip,” rather than Andreu Phillip, beneath
Andreu Phillip’s electronic signature on his Certificate of Service. It is unclear whether this is a
typographical error or evidence that Andreu Phillip prepared pleadings for his codefendants and then
confused which name belonged with which filing.
                                                  3



       Case 1:21-cv-00029-LCB-LPA Document 40 Filed 09/01/21 Page 3 of 4
unrepresented party certifies that to the best of the person’s knowledge, information, and

belief, formed after an inquiry reasonable under the circumstances . . . the factual contentions

have evidentiary support or, if specifically so identified, will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery.”). If the Court is made

aware that Defendant has and continues to violate these Rules, he may be subject to sanctions.

Fed. R. Civ. P. 11(c); LR 83.4(a).

       For the reasons stated herein, the Court enters the following:

                                            ORDER

       IT IS THEREFORE ORDERED that the Motion to Dismiss for failure to state a

claim pursuant to Fed. R. Civ. P. 12(b)(6), filed by Andreu Phillip, (ECF No. 6), is DENIED

without prejudice.

       This, the 31st day of August 2021.

                                            /s/ Loretta C. Biggs
                                            United States District Judge




                                               4



       Case 1:21-cv-00029-LCB-LPA Document 40 Filed 09/01/21 Page 4 of 4
